DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-9 are pending in the case. Claims 1 and 6 are independent claims. Claims 10 and 11 have been cancelled.

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority under Japanese application JP2019-189602 filed 10/16/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimons et al. (US 2008/0058059 A1), in view of Courtney et al. (US 2012/0011561 A1).

Regarding claim 1, Fitzsimons teaches control apparatus with a setting data change function for adjusting setting data when operation of a control-target object is controlled (FIGS. 1-2 and [0026-0028]: control apparatus may correspond to gaming machine 200 of FIG. 2 through which the user may modify configuration settings of the control-target object, or the gaming machine, when its operation is controlled. While FIG. 2 depicts an example in which a user may configure the control-target object/gaming machine directly, note that “in other embodiments, configuration settings may be viewed, entered or modified using other types of user interfaces, and/or through indirect communication with the gaming machine (e.g., communication over a wired or wireless link)”, as stated in [0027]. As such, a control apparatus can alternatively correspond to, for instance, handheld configuration device 130 of FIG. 1 through which the user may interact with a configuration tool like that of FIG. 2 to configure a gaming machine), the control apparatus comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
a processor configured to issue an operation command to the control-target object based on a machining program for the control-target object (processing unit 202 of FIG. 2 and [0028-0031]: a processor is configured to issue an operation command to the gaming machine 200 based on “machine readable instructions relating to a configuration tool or to a game”, as recited in [0029], for the gaming machine 200.; FIG. 15 and [0102]: for example, the user selects first selectable element 1502. This would cause the processor to issue an operation command to the gaming machine 200 based on a machining program, which is executed by the processor, so that the gaming machine 200 executes instructions for gameplay as supported in [0029-0030]);
an input interface that allows an operator to input trial setting data for checking the operation of the control-target object (FIG. 4 and FIGS. 6-14: an input interface, as seen in any one of the display screens displayed in FIGS. 6-14, allows an operator/user to input trial setting data for checking the operation of the gaming machine 200. For example, FIG. 14 and [0094-0097] depicts display screen 1400 that allows the user to input trial setting data for checking the operation of gaming machine 200); and
a setting data storage including a first storage section that temporarily stores the trial setting data and a second storage section, separate from the first storage section, that stores the setting data for making the operation command during a normal operation mode of the control-target object (FIG. 2, [0029], [0032], [0044], and [0065]: setting data storage/system memory 204 includes a first storage section/RAM 206 that temporarily stores temporary or run-time data, including the trial setting data, and a second storage section/ROM 208 that stores the setting data, or permanent data and committed settings, for making the operation command during a normal operation mode of the gaming machine 200. Normal operation mode corresponds to gameplay, like after the gaming machine receives a command to initiate gameplay as supported in FIG. 15 and [0102]),
wherein the processor is further configured to: manage an input and a record into the setting data storage ([0029]: the processor manages an input and a record into the system memory 204; any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402. This adjusted volume corresponds to a record that is recorded as a “user-affirmed” setting, as supported in [0065], which is stored in a temporary storage space that is part of the system memory 204),
issue a command signal to a mode switch that switches an operation mode of the setting data storage to a trial mode for entry of the trial setting data in the first storage section of the setting data storage (FIG. 4 and [0052-0055]: a command signal is issued to a mode switch that switches an operation mode of the setting data storage to a trial mode when configuration setup element 408 is selected. This command affects the setting data storage, or system memory 204, because trial setting data, or run-time data as mentioned in [0032], is temporarily stored in the first storage section/RAM 206 during the trial mode, as supported in [0065]);
determine, in accordance with a selection command input by the operator, which of the input trial setting data from the first storage section to store or discard (FIG. 6 and [0064-0065], FIG. 5 and [0097-0100], and FIG. 14: selection of “cancel” element 636, as seen in FIG. 6, corresponds to a selection command to discard. Note that this “cancel” element is present throughout FIGS. 6-14. Selection of “save and finish” element 1410, as seen in FIG. 14, corresponds to a selection command to store.),
wherein: when the selection command is to store the input trial setting data, issue a synchronization command signal for establishing synchronization between the trial setting data in the first storage section and the setting data in the second storage section, wherein the trial setting data of the first storage section entered during the trial mode is added to the setting data of the second storage section ([0065]: “If the user selects the ‘save and finish’ element, the user-affirmed settings that have been temporarily stored while proceeding through the configuration sequence may then be committed (i.e., stored) to the configuration database, thus modifying previously stored configuration values that differ from the user-affirmed values.”; FIG. 5 and [0097-0100]: when the user selects “save and finish” element 1410, trial setting data in the RAM 206 is synced and added to the setting data of the ROM 208. That is, trial setting data entered during the trial mode, as seen throughout FIGS. 6-14 and their corresponding paragraphs, is committed, or stored, to the configuration database included in the ROM 208, as supported in [0032]), and
when the selection command is to discard the trial setting data, issue a discard command signal, during the trial mode, that discards the trial setting data from the first storage section  ([0064]: “Finally, if the user wishes to quit the configuration process without saving any information displayed or entered during the process (e.g., "user-affirmed" but not "committed" settings), then the user may select the "cancel" element 636, which may exit the user out of the process. Selection of the "cancel" element 636 may result in the process making no changes to the then-current configuration, and/or leaving the machine in an unconfigured state.” Data in the RAM 206 is discarded and no changes are made to the then-current configuration),
wherein the operation command to the control-target object is based on the synchronized setting data of the second storage section and the machining program ([0028-0031]: a processor is configured to issue an operation command to the gaming machine 200 based on “machine readable instructions relating to a configuration tool or to a game”, as recited in [0029], for the gaming machine 200.; [0065], FIG. 15 and [0102]: for example, the user selects first selectable element 1502. This would cause the processor to issue an operation command to the gaming machine 200 based on the synchronized setting data, including the “committed” user-affirmed settings, and a machining program, which is executed by the processor, so that the gaming machine 200 executes instructions for gameplay as supported in [0029-0030]).

Fitzsimons does not explicitly teach reverting data in the first storage section to previous setting data of the second storage section.

Courtney teaches when the selection command is to discard the trial setting data, issue a discard command signal that discards the trial setting data from the first storage section and reverts data in the first storage section to previous setting data of the second storage section (FIG. 1, [0034], [0048], and [0051-0053]: temporary setting data 365 changes settings 135 in first storage section/memory device 127; [0063] and [0065-0067]: for example, a discard command signal is issued when a password is received. Temporary settings 365 in the first storage section/memory device 127 is reverted to original settings 165 of the second storage section/memory device 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzsimons by incorporating the teachings of Courtney to include reverting data in the first storage section to previous setting data of the second storage section. Doing so would allow the first storage section to maintain functionality and be called upon the processor since data is not completely erased from the first storage section but, rather, reverted to previous settings from the second storage section. This ensures that the first storage section, even though temporary/trial settings are discarded, may still be called upon if, for instance, the second storage section is not available or accessible. Thus, the user has a backup copy of functional settings that can be found in both the first storage section and the second storage section.

Regarding claim 2, Fitzsimons in view of Courtney teaches the control apparatus with the setting data change function according to claim 1. Fitzsimons further teaches the control apparatus further comprising a display screen that displays at least the inputted trial setting data (any one of display screens seen in FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402 on display screen 1400.),
wherein the processor is further configured to select, among the trial setting data displayed on the display screen, an item to be recorded in the second storage section of the setting data storage as the setting data ([0029]: the processor manages an input and a record into the system memory 204; any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402 on display screen 1400. This adjusted volume/item corresponds to a record that is recorded as a “user-affirmed” setting, as supported in [0065], which is stored in a temporary storage space that is part of the system memory 204).

Regarding claim 3, Fitzsimons in view of Courtney teaches the control apparatus with the setting data change function according to claim 2. Fitzsimons further teaches wherein the display screen has a touch panel structure integrated with the input interface ([0025]: “Through interaction with a user interface (e.g., a display touch-screen), the person may then configure or re-configure the machine.”; [0027]: “For example, but not by way of limitation, the person may view, input and/or modify configuration settings using a touch-screen associated with the gaming machine.”; [0038], FIG. 5 and [0059-0060]: the display screen, like display screen 1400 of FIG. 14 and [0095], has a touch panel structure integrated with the input interface, resulting in a touch-screen).

Regarding claim 4, Fitzsimons in view of Courtney teaches the control apparatus with the setting data change function according to claim 2. Fitzsimons further teaches wherein the display screen further displays to the operator a fact that the operation mode is a trial mode (any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] show a display screen 1400 labelled “VOLUME CONFIGURATION”, the word “configuration” in particular indicating to the operator that the operation mode is a trial mode. Note that other display screens seen in FIGS. 6-13 also display the word “configuration” in the label to indicate that the operation mode is a trial mode.).

Regarding claim 6, Fitzsimons teaches a setting data change method of a control apparatus for adjusting setting data when an operation of a control-target object is controlled (FIGS. 1-2 and [0026-0028]: control apparatus may correspond to gaming machine 200 of FIG. 2 through which the user may modify configuration settings of the control-target object, or the gaming machine, when its operation is controlled. While FIG. 2 depicts an example in which a user may configure the control-target object/gaming machine directly, note that “in other embodiments, configuration settings may be viewed, entered or modified using other types of user interfaces, and/or through indirect communication with the gaming machine (e.g., communication over a wired or wireless link)”, as stated in [0027]. As such, a control apparatus can alternatively correspond to, for instance, handheld configuration device 130 of FIG. 1 through which the user may interact with a configuration tool like that of to configure a gaming machine), wherein the control apparatus comprises: a processor configured to issue an operation command to the control- target object based on a machining program for the control-target object (processing unit 202 of FIG. 2 and [0028-0031]: a processor is configured to issue an operation command to the gaming machine 200 based on “machine readable instructions relating to a configuration tool or to a game”, as recited in [0029], for the gaming machine 200.; FIG. 15 and [0102]: for example, the user selects first selectable element 1502. This would cause the processor to issue an operation command to the gaming machine 200 based on a machining program, which is executed by the processor, so that the gaming machine 200 executes instructions for gameplay as supported in [0029-0030]); an input interface that allows an operator to input trial setting data for checking the operation of the control- target object (FIG. 4 and FIGS. 6-14: an input interface, as seen in any one of the display screens displayed in FIGS. 6-14, allows an operator/user to input trial setting data for checking the operation of the gaming machine 200. For example, FIG. 14 and [0094-0097] depicts display screen 1400 that allows the user to input trial setting data ); and a setting data storage including a first storage section that temporarily stores the trial setting data and a second storage section, separate from the first storage section, that stores the setting data for making the operation command during a normal operation mode of the control-target object (FIG. 2, [0029], [0032], [0044], and [0065]: setting data storage/system memory 204 includes a first storage section/RAM 206 that temporarily stores temporary or run-time data, including the trial setting data, and a second storage section/ROM 208 that stores the setting data, or permanent data and committed settings, for making the operation command during a normal operation mode of the gaming machine 200. Normal operation mode corresponds to gameplay, like after the gaming machine receives a command to initiate gameplay as supported in FIG. 15 and [0102]), wherein the processor is further configured to manage an input and a record into the setting data storage ([0029]: the processor manages an input and a record into the system memory 204; any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402. This adjusted volume corresponds to a record that is recorded as a “user-affirmed” setting, as supported in [0065], which is stored in a temporary storage space that is part of the system memory 204), the setting data change method including:
inputting the trial setting data into the first storage section of the setting data storage ([0029]: the processor manages an input and a record into the system memory 204; any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402. This adjusted volume corresponds to a record that is recorded as a “user-affirmed” setting, as supported in [0065], which is stored in a temporary storage space that is part of the system memory 204) after changing an operation mode of the setting data storage to a trial mode (FIG. 4 and [0052-0055]: a command signal is issued to a mode switch that switches an operation mode of the setting data storage to a trial mode when configuration setup element 408 is selected. This command affects the setting data storage, or system memory 204, because trial setting data, or run-time data as mentioned in [0032], is temporarily stored in the first storage section/RAM 206 during the trial mode, as supported in [0065]);
selecting, in accordance with a selection command input by the operator, an item of the trial setting data to be recorded in the second storage section ([0029]: the processor manages an input and a record into the system memory 204; any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402. This adjusted volume corresponds to a record that is recorded as a “user-affirmed” setting, as supported in [0065], which is stored in a temporary storage space that is part of the system memory 204; [0065]: “If the user selects the ‘save and finish’ element, the user-affirmed settings that have been temporarily stored while proceeding through the configuration sequence may then be committed (i.e., stored) to the configuration database, thus modifying previously stored configuration values that differ from the user-affirmed values.” Thus, the selected item, or user-affirmed setting, is to be recorded in the second storage section);
determining, after the selecting of the item of the trial setting data to be recorded, whether there is unselected trial setting data in the first storage section (FIGS. 6-14 and [0064]: the user may select “skip” element 634 which would indicate that trial setting data for that display screen is unselected. Additionally or alternatively, in the example of FIG. 14 and [0095-0097], the user may only select and modify the setting for speaker volume indicator 1402 using arrow element 1406, leaving bell volume indicator 1404 unselected.; [0065]: after selecting the item, like the user-affirmed setting 1402 for speaker volume, and then selecting the “save and finish” element, it is determined that there is unselected trial setting data as “previously stored configuration values that differ from the user-affirmed values” are modified. That is, only user-affirmed, or selected, settings in the temporary storage space that differ from the previously stored configuration values cause modification of the previously stored configuration values when “user-affirmed” setting is committed to the configuration database. Unselected trial setting data, including skipped data and/or unselected data, is determined so that no uncalled changes are made to their respective previously stored configuration values. In the example of FIG. 14, an unselected trial setting data may be bell volume indicator 1404, which would not be changed in the configuration database); and
performing at least one of discarding of the unselected trial setting data from the first storage section of the setting data storage, or recording of the selected item of the trial setting data into the second storage section of the setting data storage as updated setting data (FIG. 6 and [0064-0065], FIG. 5 and [0097-0100], and FIG. 14: selection of “cancel” element 636, as seen in FIG. 6, corresponds to a selection command to discard. Note that this “cancel” element is present throughout FIGS. 6-14. Selection of “save and finish” element 1410, as seen in FIG. 14, corresponds to a selection command to store.),
wherein in the recording, the setting data in the second storage section is synchronized with only the selected trial setting data in the first storaqe section thereby providing the updated setting data in the second storage section ([0065]: “If the user selects the ‘save and finish’ element, the user-affirmed settings that have been temporarily stored while proceeding through the configuration sequence may then be committed (i.e., stored) to the configuration database, thus modifying previously stored configuration values that differ from the user-affirmed values.”; FIG. 5 and [0097-0100]: when the user selects “save and finish” element 1410, trial setting data in the RAM 206 is synced and added to the setting data of the ROM 208. That is, trial setting data entered during the trial mode, as seen throughout FIGS. 6-14 and their corresponding paragraphs, is committed, or stored, to the configuration database included in the ROM 208, as supported in [0032]), and
in the discarding, the unselected trial setting data is discarded from the first storage section ([0064]: “Finally, if the user wishes to quit the configuration process without saving any information displayed or entered during the process (e.g., "user-affirmed" but not "committed" settings), then the user may select the "cancel" element 636, which may exit the user out of the process. Selection of the "cancel" element 636 may result in the process making no changes to the then-current configuration, and/or leaving the machine in an unconfigured state.” Data in the RAM 206/first storage section is discarded and no changes are made to the then-current configuration; any one of FIGS. 6-14 and their corresponding paragraphs: for example, in FIG. 14 and [0095-0097], the user may leave select speaker volume indicator 1402 but leave bell volume indicator 1404 unselected. The user may then select the “cancel” element, as supported in [0064], to discard unselected trial setting data from the first storage section),
wherein the operation command to the control-tarqet object is based upon the updated setting data in the second storage section and the machining program ([0028-0031]: a processor is configured to issue an operation command to the gaming machine 200 based on “machine readable instructions relating to a configuration tool or to a game”, as recited in [0029], for the gaming machine 200.; [0065], FIG. 15 and [0102]: for example, the user selects first selectable element 1502. This would cause the processor to issue an operation command to the gaming machine 200 based on the synchronized setting data, including the “committed” user-affirmed settings, and a machining program, which is executed by the processor, so that the gaming machine 200 executes instructions for gameplay as supported in [0029-0030]).

Fitzsimons does not explicitly teach reverting data in the first storage section to previous setting data of the second storage section.

Courtney teaches when the selection command is to discard the trial setting data, issue a discard command signal that discards the trial setting data from the first storage section and reverts data in the first storage section to previous setting data of the second storage section (FIG. 1, [0034], [0048], and [0051-0053]: temporary setting data 365 changes settings 135 in first storage section/memory device 127; [0063] and [0065-0067]: for example, a discard command signal is issued when a password is received. Temporary settings 365 in the first storage section/memory device 127 is reverted to original settings 165 of the second storage section/memory device 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzsimons by incorporating the teachings of Courtney to include reverting data in the first storage section to previous setting data of the second storage section. Doing so would allow the first storage section to maintain functionality and be called upon the processor since data is not completely erased from the first storage section but, rather, reverted to previous settings from the second storage section. This ensures that the first storage section, even though temporary/trial settings are discarded, may still be called upon if, for instance, the second storage section is not available or accessible. Thus, the user has a backup copy of functional settings that can be found in both the first storage section and the second storage section.

Regarding claim 7, Fitzsimons in view of Courtney teaches the setting data change method of the control apparatus according to claim 6. Fitzsimons further teaches the method further comprising displaying at least the inputted trial setting data on a display screen of the control apparatus (any one of display screens seen in FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] describe an input of the user adjusting volume setting for a speaker via volume indicator 1402 on display screen 1400.).

Regarding claim 8, Fitzsimons in view of Courtney teaches the setting data change method of the control apparatus according to claim 7. Fitzsimons further teaches the display screen indicates to the operator, a fact that the operation mode is a trial mode (any one of FIGS. 6-14 and the figure’s corresponding paragraphs: for example, FIG. 14 and [0094-0097] show a display screen 1400 labelled “VOLUME CONFIGURATION”, the word “configuration” in particular indicating to the operator that the operation mode is a trial mode. Note that other display screens seen in FIGS. 6-13 also display the word “configuration” in the label to indicate that the operation mode is a trial mode.).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimons et al. (US 2008/0058059 A1), in view of Courtney et al. (US 2012/0011561 A1), and in view of Kitayama (US 2020/0125307 A1).

Regarding claim 5, Fitzsimons in view of Courtney teaches the control apparatus with the setting data change function according to claim 1. Fitzsimons further teaches wherein the processor (processing unit 202 of FIG. 2 and [0028-0031]) is further configured to receive a detection signal will be normal (block 528 of FIG. 5 and [0098]: “If so, then in block 528, a determination is made whether all user-affirmed settings are valid. A user-affirmed setting is considered to be valid when the setting has a non-null value, and the value will is not known to cause the machine to function improperly during game play.” Thus, when a user-affirmed setting is considered valid, a detection signal indicates the operation will be normal), and
manage a record into the second storage section of the setting data storage, based on a result of the determination (block 530 of FIG. 5 and [0099]: based on determining that one or more user-affirmed settings are not valid, for example, user prompts are displayed to enable the user to correct the errors. Given that the user must rectify the improper settings for the settings to be committed, a record is managed into the second storage section during such rectification based on the invalid result from block 528.).

Fitzsimons in view of Courtney does not explicitly teach receiving a detection signal from a sensor provided for the control-target object and determining whether the operation of the control-target object is normal.

Kitayama teaches wherein the processor is further configured to (CPU 11 of FIG. 1 and [0036-0038]) receive a detection signal from a sensor provided for the control-target object ([0080], [0082-0084]: paper size and paper type of paper loaded in the manual feed tray are determined. Paper length sensor, as supported in FIG. 3, [0045], and [0098], would help determine the paper size, like “Postcard” as exemplary in FIG. 9. A detection signal must have been received in order to determine that there is a combination that is not the recommended setting, as seen in FIG. 10) and, based on the detection signal, determine whether the operation of the control-target object is normal (FIGS. 10-12 and [0083-0085], and [0087-0088]: based on the detection signal, the operation of the control-target object is determined to not be normal evident by the test printing), 
and manage a record into the second storage of the setting data storage, based on a result of the determination (FIG. 5 and [0065], FIG. 6 and [0069]: a result of the determination of the operation being abnormal, as seen in FIGS. 10-12, causes a record to be managed in the setting data storage section, particularly a record of the test printing settings to be executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzsimons in view of Courtney by incorporating the teachings of Kitayama to include receiving a detection signal from a sensor provided for the control-target object and determining whether the operation of the control-target object is normal. Doing so would allow detection of an abnormality even when the control-target object may be currently malfunctioning because there is a dedicated sensor. The sensor allows detection in real-time of an abnormality which may occur even when an abnormality is not predicted. This would prevent abnormalities, which are potentially harmful to or wasting resources of the control-target object, from going undetected during real-time operation.

Regarding claim 9, Fitzsimons in view of Courtney teaches the setting data change method of claim 6. Fitzsimons further teaches the method further comprising, after receiving a detection signal 
determining, based on the detection signal, whether the operation of the control-target object is normal (block 528 of FIG. 5 and [0098]: “If so, then in block 528, a determination is made whether all user-affirmed settings are valid. A user-affirmed setting is considered to be valid when the setting has a non-null value, and the value will is not known to cause the machine to function improperly during game play.”), and managing a record into the setting data stored in the second storage section of the setting data storage, based on a result of the determination (block 530 of FIG. 5 and [0099]: based on determining that one or more user-affirmed settings are not valid, for example, user prompts are displayed to enable the user to correct the errors. Given that the user must rectify the improper settings for the settings to be committed, a record is managed into the second storage section during such rectification based on the invalid result from block 528.).

Fitzsimons in view of Courtney does not explicitly teach, after receiving a detection signal from a sensor provided for the control-target object, determining whether the operation of the control-target object is normal.

Kitayama teaches after receiving a detection signal from a sensor provided for the control-target object ([0080], [0082-0084]: paper size and paper type of paper loaded in the manual feed tray are determined. Paper length sensor, as supported in FIG. 3, [0045], and [0098], would help determine the paper size, like “Postcard” as exemplary in FIG. 9. A detection signal must have been received in order to determine that there is a combination that is not the recommended setting, as seen in FIG. 10), determining, based on the detection signal, whether the operation of the control-target object is normal (FIGS. 10-12 and [0083-0085], and [0087-0088]: based on the detection signal, the operation of the control-target object is determined to not be normal evident by the test printing),
and managing a record into the second storage of the setting data storage, based on a result of the determination (FIG. 5 and [0065], FIG. 6 and [0069]: a result of the determination of the operation being abnormal, as seen in FIGS. 10-12, causes a record to be managed in the setting data storage section, particularly a record of the test printing settings to be executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzsimons in view of Courtney by incorporating the teachings of Kitayama to include, after receiving a detection signal from a sensor provided for the control-target object, determining whether the operation of the control-target object is normal. Doing so would allow detection of an abnormality even when the control-target object may be currently malfunctioning because there is a dedicated sensor. The sensor allows detection in real-time of an abnormality which may occur even when an abnormality is not predicted. This would prevent abnormalities, which are potentially harmful to or wasting resources of the control-target object, from going undetected during real-time operation.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on the same combination of references applied in the prior rejections of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 6151567 A: copying new configuration data into a temporary database and then checking for errors before copying to an actual database (FIG. 12 and Col. 10, lines 16-23)
US 2016/0011888 A1: reversing temporary configuration changes when a triggering activity is completed ([0031], [0060], [0063], [0065], and FIG. 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY NGUYEN/Examiner, Art Unit 2171